As filed with the Securities and Exchange Commission on October 2, UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the matter of: Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. DWS Advisor Funds DWS Balanced Fund DWS Blue Chip Fund DWS Communications Fund, Inc. DWS Equity Trust DWS Equity 500 Index Portfolio DWS Global/International Fund, Inc. DWS High Income Series DWS Income Trust DWS Institutional Funds DWS International Fund, Inc. DWS Investment Trust DWS Investments VIT Funds DWS Money Funds DWS Money Market Trust DWS Municipal Trust DWS Mutual Funds, Inc. DWS Portfolio Trust DWS Securities Trust DWS State Tax-Free Income Series DWS State Tax Free Trust DWS Strategic Income Fund DWS Target Date Series DWS Target Fund DWS Tax Free Trust DWS Technology Fund DWS U.S. Government Securities Fund DWS Value Equity Trust DWS Value Series, Inc. DWS Variable Series I DWS Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund and Deutsche Investment Management Americas Inc.1 File No.812-13512 AMENDMENT NO. 2 TO THE APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 (THE “1940 ACT”) FROM: (1) CERTAIN PROVISIONS OF SECTION 15(a) OF THE 1940 ACT AND RULE 18f-2 THEREUNDER, AND (2) CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS October 2, 2009 1 On March 25, 2008, the DWS U.S. Government Securities Fund changed its name to DWS Strategic Government Securities Fund. Sequentially Numbered Pages Page 1 of 37 Please direct all written and oral communications regarding this application to: Scott D. Hogan Deutsche Investment Management Americas Inc. One Beacon Street, 14th Floor Boston, Massachusetts 02108 Phone:(617) 295-3986 Fax:(617) 295-4326 With copies to: Caroline Pearson Deutsche Investment Management Americas Inc. One Beacon Street, 14th Floor Boston, Massachusetts 02108 Phone:(617) 295-2565 Fax:(617) 830-4448 David A. Sturms, Esq. Vedder Price P.C. 222 N. LaSalle Street Chicago, Illinois 60601 Phone:(312) 609-7589 Fax:(312) 609-5005 John Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Phone:(617) 951-7393 Fax:(617) 235-0040 I.INTRODUCTION Cash Account Trust, Cash Management Portfolio, Cash Reserve Fund, Inc., DWS Advisor Funds, DWS Balanced Fund, DWS Blue Chip Fund, DWS Communications Fund, Inc., DWS Equity Trust, DWS Equity 500 Index Portfolio, DWS Global/International Fund, Inc., DWS High Income Series, DWS Income Trust, DWS Institutional Funds, DWS International Fund, Inc., DWS Investment Trust, DWS Investments VIT Funds, DWS Money Funds, DWS Money Market Trust, DWS Municipal Trust, DWS Mutual Funds, Inc., DWS Portfolio Trust, DWS Securities Trust, DWS State Tax-Free Income Series, DWS State Tax Free Trust, DWS Strategic Income Fund, DWS Target Date Series, DWS Target Fund, DWS Tax Free Trust, DWS Sequentially
